104 F.3d 1407
323 U.S.App.D.C. 59
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.David Y. MERRITT, Appellant,v.BUREAU OF PRISONS and United States Parole Commission, Appellees.
No. 95-5171.
United States Court of Appeals, District of Columbia Circuit.
Dec. 3, 1996.Rehearing Denied Jan. 16, 1997.

Before:  WALD, GINSBURG, and ROGERS, Circuit Judges.

JUDGMENT

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and argument of counsel.  The court is satisfied that appropriate disposition of the case does not call for further opinion.  See D.C.Cir. Rule 36(b).


2
The appellant, a federal prisoner, filed a suit under the Privacy Act, 5 U.S.C. § 522a et seq., seeking to compel the Bureau of Prisons and the United States Parole Commission to amend their records concerning him.  The only statement in the records that Merritt alleged to be erroneous is the statement that Merritt does not require protection from known inmate enemies.  That statement is an unverifiable judgment;  as such, it is not amenable to correction under the Privacy Act.  Kleiman v. Dep't of Energy, 956 F.2d 335, 337-38 (D.C.Cir.1992).  Although Merritt speculates that the Bureau's judgment that he does not require protection from other inmates may be based upon erroneous factual records in his file, he neither alleged any such error of fact in his complaint nor sought discovery from the district court in order to identify any error or omission.


3
Accordingly, it is hereby ORDERED and ADJUDGED that the May 16, 1995 Order of the district court dismissing the case be AFFIRMED.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41(a)(2).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.